DETAILED ACTION
This action is responsive to the Application filed 8/15/2018.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 18-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Warner et al, USPubN: 2020/0371494 (herein Warner) in view of Lappas et al, USPubN: 2018/0095450 (herein Lappas) and Mehr et al, USPubN: 2018/0341248 (herein Mehr) and Ghovanloo et al, USPubN: 2014/0342324 (herein Ghovanloo) 
	As per claim 1, Warner discloses an additive manufacturing process, comprising:
	performing at least one first 3D printing process (Fig. 1; computer-aided manufacturing - para 0032) to at least partially manufactured an artifact (parameter of the partial shape model – para 0023; partial characteristic shape – para 0025; object partially coinciding with a 3D form model – para 0005);
	measuring at least one measured dimension (para 0041; length of every layer – para 0044; sides, length of the respective … side – para 0046; side length – para 0058; dimesional layers, length value – para 0065; dimensions – Fig. 6; measure the geometries – para 0083) of the at least partially manufactured artifact (vertices – Fig. 2; Fig. 3-6);
	comparing the at least one measured dimension (compare 608 – Fig. 6; compare 712 – Fig. 7)  to at least one corresponding nominal dimension (stored perimeter length value for a reference object – para 0065; to total perimeter values assigned to the reference object – para 0066; compare to the original CAD or previous scan of gold standard part within tolerances – para 0083) to provide at least one comparison (amount of deviation – claim 10, pg. 11); and
	generating at least one regression model (which can then be analyzed via regression - para 0082 - Note1: obtained coordinates (e.g. via CMM) and/or measured probe, axis points being analyzed then submitted to regression algorithms reads on regression model generated in responnse to measurements or geometric data computed or obtained from the 3D process or via a CMM) in response to the at least one measurement
	A) Warner does not explicitly disclose 
	generating at least one regression model in response to the at least one comparison.
	Mehr discloses 3D printing via use of machine learning (para 0006-0007; Fig. 15; para 0026) to improve the manufacturing process over defects; e.g. using difference analytic method/equations (para 0100, 0104) to overcome deviations on the part of dimensions between parts produced including objective to minimize a error (loss function) and maximizing a reward function (Fig. 8) using root mean squared difference analysis, in the sense that when the initial objective is not obtained, a regression algorithm can be chosen (para 0139) to minimize the mean squared error cost (i.e. optimization of a reward function) via regression steps of identifying state of parts under fabrication and comparing the state to a reference target in order to minimize the difference between the states based on past or present learning.  Hence, evaluated state of a mean square deviation as a form of comparison (not effecting a initial objective) as reason for selecting one or more regression algorithms to achieve the objective is recognized.
	Analogous to Mehr’s use of processing algorithms to minimize a cost function, Ghovanloo discloses that similar algorithms can be repeated for achieving a function optimization objective; as per a calibration method within a trajectories measurememt framework (para 0138; Fig. 17) where root-mean-square calculations can be subjected to machine learning techniques such as SVG algorithms such as to evaluate standard deviation of measured trajectories (para 0086); hence provision of root-mean-square calculations into repeated effects optimization training steps of SVG or machine learning algorithm entails use of comparison to generate a training algorithm being one regression model technique.
	Lappas discloses 3D manufacturing (Fig. 2, 7-9; para 0008-0009) having instructions to pre-mark 3D-object (para 0010) and submitting the marked object to iterative adjusting process of the 3D printing, the adjusting including evaluating deviation between the marked locations and accordingly repeating effect of the deviation to further steps of marking and deviaion calculating steps, in the sense that data analysis and model markers are integrated with regression techniques operating on geometries of 3D object (para 0022, pg. 4) for performng iterative steps of ( a) marking, (b) comparing, and (c) generating a corrected geometric model (see para 0021-0022, pg. 3); hence use of comparison result from a initial deviation evaluation to generate instances of a regression model by which steps of ( a) marking, (b) comparing, and (c) generating  a correction are repeated until cost reduction or adjustment function (e.g. para 0231, 0237) is acceptable is recognized.
	Therefore, based on use of SVM as a classification method to correct errors (para 0060), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the regresion techniques as optimization or training model having repetitive steps that are triggered from input such as comparison result from a pre-configuration step into the training, in the sense that generating at least one regression model would be an training instance triggered in response to the at least one comparison – as set forth per submission of root-mean-square deviation into a regression technique by Ghovanloo or by Mehr – where re-evaluaton of comparison data triggers repeat new stages of a regression runs such as the SVG algorithm in Lappas; because
	objectives in a 3D printing being basis for generating a best adjustment algorithm or corrective model, thereby to minimize a cost function or maximize a reward model as set forth above, is a foremost purpose, technical aim of an additive manufacturing environment where state of partially produced objects most likely signifies real-time short falls from a design reference which bear significant mechanical deviations or geometric imperfections that can only be reduced via incremental adjusting, and 
	use of a deviation metric (difference between measured and reference metrics ) as input into a regression techniques chosen to iterative perform re-evaluation of difference or deviation as calculated, results best fitting a cost minimizing function or maximizing optimized adjustments to a 3D geometry respective to pre-established target objective can be, by virtue of regression approach, realisitically attained; the acceptabilty effect thereby enabling timely implementation of corrective measures or instructions which can be specifically integrated into partially completed parts of the manufacturing process as programmatic setting and HW operating parameters to achieve an well-adjusted process, improve overall performance of the 3D printing while mitigating any pertinent cost on the process resources. 
	As per claim 2, Warner does not explicitly disclose additive manufacturing process of claim 1, further comprising using the at least one regression model to compensate for a predicted dimensional error during at least one second 3D printing process.
	Warner discloses use of 3-G code and CMM to support improvement to the geometric represetation of the 3D object (proper corrective action – para 0083; compare, auto-recognition, auto-adjust the settings – para 0080; makes the compared model the same size as the reference model – para 0057) via auto-adjust and proper corrective action.
	Mehr’s use of regressive tehniques (machine learning algorithm) to support identification of deviations on position, height variations, dimension where possible action to adjust wire tip position (para 0072), dimension or thickness (para 0031) or stickout distance (para 0064) or contral parameters (para 0108) to overcome displacement, angle deviation or overhangs.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement application of regression techniques related to identifying differences in state of objects under the 3D printing by Warner so that learning and deviation obtained from the techniques would be utilized as in automating measures to compensate for a predicted dimensional error or deviation during at least one second 3D printing process, as shown in Mehr; because
	adjusting the geometric setting or mechanical effect of a 3D process in using the analysis techniques that reevaluate trained data as set forth above would exploit the benefit of the regressive effects of the training techniques to consolidate improvement to the manufacturing process as by satisfying a cost function or fulfilling a optimization model which should bring about effect of overcoming deviations obtained from the regression algorithms, minimizing of discrepancies between real-time measurement and reference standards and accordingly, implementing processing configurations, software or operational commands to adjust an ongoing process in which discrepancy gap, locations or geometric error findings will be addressed and eliminated as set forth in Mehr.
	As per claims 3-4, Warner discloses additive manufacturing process of claim 1, wherein measuring at least one measured dimension of the at least partially manufactured artifact includes 	manually measuring (CMM, manually controlled by an operator – para 0082) at least one measured dimension of the at least partially manufactured artifact.
	automatically measuring (CMM, computer controlled – para 0082) at least one measured dimension of the at least partially manufactured artifact.
	As per claim 5, Warner discloses additive manufacturing process of claim 4, wherein automatically measuring at least one measured dimension of the at least partially manufactured artifact includes using at least one of a coordinate measuring machine (CMM – para 0082), machine vision (para 0085), computer vision, 3D scanning (para 0083), 2D scanning, or probing.
	As per claim 6, Warner discloses additive manufacturing process of claim 1, wherein measuring at least one measured dimension of the at least partially manufactured artifact is performed while ( CMM – para 0082; machine vision - para 0085, computer vision, 3D scanning - para 0083) performing the at least one first 3D printing process .
	As per claim 7, Warner discloses additive manufacturing process of claim 1, wherein measuring at least one measured dimension of the at least partially manufactured artifact is performed after (uploaded file – Fig. 2; para 0033; para 0044-0047) performing the at least one first 3D printing process.
	As per claim 18, Warner discloses an additive manufacturing process, comprising:
	providing a 3D part file; generating a machine code from the 3D part file (para 0032-0034) for sending commands to a first 3D printer (refer to claim 1) in order to print a part;
	executing the machine code (e.g. para 0032-0034, para 0044; Fig. 2, 6-7) via the first 3D printer to at least partially manufacture (refer to claim 1) the part;
	measuring at least one measured dimension (refer to claim 1) of the at least partially manufactured part;
	comparing (refer to claim 1) the at least one measured dimension to at least one corresponding nominal dimension (refer to claim 1) to provide at least one comparison; and
	generating at least one regression model in response to (refer to rationale A in claim 1) the at least one comparison
	As per claims 19-20, Warner does not explicitly disclose (additive manufacturing process of claim 18), further comprising 
	communicating the at least one generated regression model to a second 3D printer;
	and manufacturing a second part via the second 3D printer in response to the at least one generated regression model. 
	Use of difference information or actual data deviation from reference values using the comparing in Warner (Fig. 6-7) entails applying training results to identify where correction to the differences would be needed; that is, data or information obtained from regression models or SVM method in Warner constitute 3D artifact metrics or values that fail to match (Fig. 6-7) between a pertinent input set and output set of one such regression algorithm (SVM example of classifier, classification approaches, regression utilized – para 0060; SVM … configured via learning or training … may be used to … perform a number of functions), e.g. the SVM or training using dimensions as artifacts and comparing values thereof against reference or standard values (refer to claim 1)
	Mehr discloses use of regression, SVM, ML techniques (para 0033, 0132, 0138-0139) to classify discrepancies or defects via weighting of offset (para 0095) between nodes of the training or neural network (para 0155) represented as the trained curves, where the offsets as weighted are subjected to a linear or non-linear rectifying unit, to fulfill a domain, in the sense that adjustment to the process control is propagated into parametric setting using the trained ANN (para 0156)
	Lappas discloses 3D manufacturing (Fig. 2, 7-9; para 0008-0009, para 0134) having instructions to pre-mark 3D-object (para 0010) and submitting the marked object to iterative adjusting process of the 3D printing, the adjusting including evaluating deviation between the marked locations and accordingly repeating effect of the deviation, including thermal deformation or expansion related to tool offset (para 0124) wheer the objective is to generate an improved 3D objects with corrected or improved dimensional accuracy, using marker implementation in iterative runs to implement corrective adjustment (para 0010) the geometric model correction using the comparing (para 0022, 0024) by the regression tecniques.
	Thus, use of information and derivation from regression techniques to implemenent parametric adjustment to a control process underlying multi-artifacts 3D printing is recognized.
	Therefore, in view of plural types of artifacts (Warner: para 0041, 0095, 0044, 0055, 0065, 0097) and values being compared in Warner’ use of regression or classifier type training where differences indicate process path location or artifact-related deviation to adjust, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the use of regression techniques and comparing of artifact values in Warner so that improvement to a 3D process in Warner includes use of regression data by way of communicating the at least one generated regression model to a first, second, third instance 3D printer respective to the artifact(distance shape, perimeter, surface, slicer, 3D geometry, position, and orientation) for which parametric adjustment is needed; and manufacturing a second part via the first, second, or third 3D printer in response to receipt of the at least one generated regression model - as set forth in Mehr and Lappas parametric adjusting from above; because
	use of a deviation metric (non-matching between measured and reference metrics ) as input into a regression techniques chosen to iterative perform re-evaluation of difference or deviation as calculated, results best fitting a cost minimizing function or maximizing optimized adjustments to a 3D geometry respective to pre-established target objective can be, by virtue of regression approach, realisitically attained; the acceptabilty effect thereby enabling timely implementation of corrective measures or instructions which can be specifically integrated into partially completed parts (first artifact, second artifact or third artifact process) of the manufacturing process (respective first, second, third 3D printing instance) as insertion of programmatic setting and corrective HW operating parameters of subsequent artifact adjusting stages to achieve a well-adjusted resultant process, improve thereby overall performance of the 3D printing while mitigating any pertinent cost on the process resources. 
Claims 8-12, 14-17 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Warner et al, USPubN: 2020/0371494 (herein Warner) in view of Lappas et al, USPubN: 2018/0095450 (herein Lappas) and Mehr et al, USPubN: 2018/0341248 (herein Mehr) and Ghovanloo et al, USPubN: 2014/0342324 (herein Ghovanloo), further in view of Bruwer et al, USPubN: 2018/0162066 (herein Bruwer) and Rhodes et al, USPubN: 2014/0257543 (herein Rhodes)
	As per claims 8-10, Warner does not explicitly disclose (additive manufacturing process of claim 1), further comprising:
	adjusting at least one machine code command in response to the at least one regression model;	performing at least one second 3D printing process in response to the at least one adjusted machine code command.
	wherein the at least one adjusted machine code command includes at least one G-code command.
	Instructions implemented for correcting a setting is shown as using G-code in Warner for stripping information on an image as representation of a camera scanned view (para 0044), the G-Code as machine language to operate a CNC type control and implementing geometric dimensions/points of object and image slices (para 0033-0034) based on a 3D file (para 0032).
	Bruwer 3D printing (para 0049) for monitoring error (para 0107) and use of regression logic (para 0045, 0094) as classifier to derive offset as a factor of weight (para 0042), including use of inserted G-code into path of 3D printing software subsequent to a scanning pipeline to affect movement and speed of the tool (para 0036) including driver code acting as commands for extruder of heat affecting temperature of the target material (para 0037) responsive to need to switch off a fan or its speed observed from temperature effect of a initial 3D printing process.
	G-code implementing a machining tool environment is also shown in Rhodes as NC machine control instructions supplied as programming command to operate feed, spindle speed, axes motion (para 0035) or as line instructions to reshape a design intent surface to the offset surface model, per effect of offset rewrite mechanism (Fig. 1-2) using modification data supplied offset distribution determination unit (para 0017, 0024, 0028, 0036), the intended modification geared to reshape or compromise offset determined between target surface and reference or desired surface (para 0029, 0033-0034).  Hence, G-code instructions to overcome effect of surface offset is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to use G-code in Warner’s 3D printing process so that the programming associated thereby can provide G-code instructions for adjusting at least one machine code command in response to offset or discrpancies findign under the at least one regression model, using the instructions as inserted commands for performing at least one second 3D printing process in response to need for at least one adjusted machine code command – as set forth per Bruwer where a first process exhibits a heat issue; wherein the at least one adjusted machine code command includes at least one G-code command such as in Rhodes in response to need for correcting a offset difference within a 3D printing process; because
	G-code is a programming language suited for both configuring initial operation of 3D printing process, including settting for image capturing, as well as a programmatic means to insert commands particularly directed to alter an ongoing operations such as influencing control parameters or to correct a error or remedy undesirable effect caused by geometric offset or impact by physical material discrepancies, displacement/positioning aberration, or physical misalignment or inter-structural deviation as set forth above, and combining use of G-code as corrective code command injected into the 3D printing process path to readjust geometric issue, operational mis-configuration or flaws, or processing error with findings (e.g. deviation, offset etc) from regressive algorithms in form of intelligent cause-to-effect learning by this methodology, efficiency in generating adaptive mechanisms or proposed actions on basis of the findings would improve, the timeliness effect thereof necessarily aimed to associate or instantiate prompt corrective implementation underlying use of the G-code provisioning to make necessary adjustments, dynamic remedial actions in form of SW injected at the proper locations for controlling various aspects or paths of an manufacturing automation, including positive side-effects such as optimizing of resources and boosting process or path performance.
	As per claims 11-12, Warner discloses additive manufacturing process of claim 9, wherein performing at least one second 3D printing process includes further manufacturing the at least partially manufactured artifact; wherein performing at least one second 3D printing process includes at least partially manufacturing a second artifact
	Artifacts identified as having a difference metric respective to a standard values in Warner comprises more than one artifacts, which include shape, perimeter, surface, slicer, 3D geometry, position, and orientation (para 0041,0095, 0044, 0055, 0065, 0097); hence manufacturing based on first and second artifact on basis of partially manufactured state of each prior to a adjustment is recognized (*).
	This manufacturing process where a partially processed artifact (first or second ) is adjusted by a command falls under the ambit of claims 8-9, using a corective implementation to complete the partially manufacturing stage; therefore, performing at least one second 3D printing process includes further manufacturing the at least partially manufactured artifact, in terms of performing at least one second 3D printing process includes at least partially manufacturing a first and/or second artifact  based on (*) would have been obvious for the same reasons (  refer to rationale in claims 8-9 for adjusting a discrepancy or artifacts deviation, i.e. and implementing the correction to correct artifact deviation)
	As per claim 14, Warner discloses an additive manufacturing process, comprising:
	providing a 3D part file (para 0032); generating a machine code from the 3D part file for sending commands (supported by software packages – para 0032; slicing each of the orientations with Matterslice … sets of G-code … generating G-Code …  machine language for CNC – para 0034) to a 3D printer (refer to claim 1) in order to print a part;
	executing the machine code (para 0032-0034, para 0044; Fig. 2, 6-7) via the 3D printer to at least partially manufacture (refer to claim 1) the part;
	measuring at least one measured dimension (refer to claim 1) of the at least partially manufactured part;
	comparing (refer to claim 1) the at least one measured dimension to at least one corresponding nominal dimension (refer to claim 1) to provide at least one comparison; and
	adjusting the machine code (refer to rationale in claims 8-9) in response to the at least one comparison.
	As per claims 15-16, Warner discloses additive manufacturing process of claim 14, wherein the machine code is G-code (refer to claim 14);
	wherein generating a machine code from the 3D part file includes slicing the 3D part file (para 0033-0034).
	As per claim 17, Warner discloses (process of claim 16), wherein generating a machine code from the 3D part file further includes translating (para 0040-0044) the sliced 3D part file.
Claim 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Warner et al, USPubN: 2020/0371494 (herein Warner) in view of Lappas et al, USPubN: 2018/0095450 (herein Lappas) and Mehr et al, USPubN: 2018/0341248 (herein Mehr) and Ghovanloo et al, USPubN: 2014/0342324 (herein Ghovanloo), further in view of Stupp et al, USPubN: 2013/0035864 (herein Stupp) 
	As per claim 13, Warner does not explicitly disclose ( process of claim 1), wherein generating at least one regression model includes generating at least one of a linear regression, a logistic regression, a polynomial regression, a loglinear regression, a power regression, an exponential regression, a logarithmic regression, a stepwise regression, a ridge regression, a lasso regression, or an elastic net regression.
	Mehr discloses Gaussian regression as a artificial learning technique (para 0003), this artificial learning also mentioned as a regression technique in Lappas (para 0022)
	Stupp discloses supervised machine learning techniques to determine least square data, correlation data, partial least square data or classifier type data, the techniques including LASSO or regularized linear regression and/or Gaussian regression (para 0137); hence linear and exponential regression techniques for learning correlation among variables space (Fig. 4) is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement regression techniques in Warner (see para 0060) so that correlating the data space of the information destined for training would include regression techniques such as Lasso regression, linear regression as in Stupp, or gaussian/exponential regression type as set forth in Stupp, Mehr and Lappas; because
	linear regression support relationship among data space that can be arranged in linear relationships, whereas exponential regression technique support relationship among data space that can be arranged in bell shape or exponential curve relationships, as each regression type would facilitate an analyzer with flexibility effect in being able to perceive and derive similarity or differences among data arranged in linear fashion or within or on the edge of a curve envelope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 (for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 19, 2021